DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dave Kincaid on 6/3/2022.
The application has been amended as follows: 
1.	(Amended) A computer-implemented method comprising:
establishing, by a second processing system, a first connection with a first processing system;
receiving, by the second processing system, standard characteristics from the first processing system;
transmitting, by the second processing system, a request to the first processing system for a payload size and payload characteristics for data to be transmitted from the first processing system to the second processing system;
receiving, by the second processing system, the payload size and the payload characteristics;
receiving, by the second processing system based at least in part on the payload size and the payload characteristics, a first postcard from the first processing system via the first connection, the first postcard comprising information associated with the first processing system;
	terminating, by the second processing system, the first connection with the first processing system;
establishing, by the second processing system, a second connection with a third processing system;
transmitting, by the second processing system, a second postcard to the third processing system via the second connection, the second postcard comprising information associated with the second processing system; and
transmitting, by the second processing system, the first postcard to the third processing system via the second connection.
13.	(Cancelled)
14.	(Amended) A system comprising:
a memory comprising computer readable instructions; and
one or more processing devices for executing the computer readable instructions, the computer readable instructions controlling the one or more processing devices to perform operations comprising:
establishing, by a second processing system, a first connection with a first processing system;
receiving, by the second processing system, standard characteristics from the first processing system;
transmitting, by the second processing system, a request to the first processing system for a payload size and payload characteristics for data to be transmitted from the first processing system to the second processing system;
receiving, by the second processing system, the payload size and the payload characteristics;
receiving, by the second processing system based at least in part on the payload size and the payload characteristics, a first postcard from the first processing system via the first connection, the first postcard comprising information associated with the first processing system;
terminating, by the second processing system, the first connection with the first processing system;
establishing, by the second processing system, a second connection with a third processing system;
transmitting, by the second processing system, a second postcard to the third processing system via the second connection, the second postcard comprising information associated with the second processing system; and
transmitting, by the second processing system, the first postcard to the third processing system via the second connection.

Allowable Subject Matter
Claims 1, 3-12, 14, and 16-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE YUN/Primary Examiner, Art Unit 2648